Response to Amendment
The proposed amendment amends claim 1 to include the limitation “wherein the conductive material is a conductive carbon material, and the conductive carbon material is selected from at least one of zero-dimensional conductive carbon material, one-dimensional conductive carbon material, two-dimensional conductive carbon material and three-dimensional conductive carbon material; wherein the conductive carbon material comprises the one-dimensional conductive carbon 2Application No.: 17/139,124 Attorney Docket No.: 13020085US Response to Office Action of April 4, 2022material and the two-dimensional conductive carbon material, and the one-dimensional conductive carbon material and the two-dimensional conductive carbon material account for 1 wt% to 50 wt% of the conductive material”.  This amendment changes the scope of the claims and therefore raises new issues that would require further search and/or consideration.
/T.S.C/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729